Citation Nr: 0726602	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-39 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to September 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In March 2007, the appellant testified 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the hearing transcript is 
associated with the record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
AMC, in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
PTSD.  The veteran was notified of the decision and of his 
appellate rights.  In October 2002, the veteran filed a 
notice of disagreement (NOD) and a statement of the case was 
furnished to him in January 2003.  However, the veteran 
failed to perfect his claim with a VA Form 9 within 60 days 
of the SOC or within one year of the rating decision.  

2.  Evidence added to the record since the May 2002 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the May 
2002 rating decision sufficient to reopen the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service connection claim for PTSD, without first deciding 
whether the VA's notice and assist requirements have been 
satisfied with respect to the issue of new and material 
evidence.  This is so because the Board is taking action 
favorable to the appellant in reopening his service 
connection claim for PTSD and the decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the RO denied service connection for PTSD in 
May 2002 noting that the veteran had unverifiable stressors.  
The veteran was informed of this decision in the same month 
and submitted his NOD in October 2002.  In January 2003, a 
SOC was sent to the veteran; however, he never perfected his 
appeal with a VA Form 9.  Therefore, the May 2002 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103.  In January 2004, the veteran 
asked to reopen his claim for service connection and the RO, 
in an October 2004 rating decision, the subject of this 
appeal, continued the denial of the veteran's claim for 
service connection for PTSD and noted the veteran had not 
submitted new and material evidence.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the May 2002 rating decision, the RO determined that the 
veteran did not provide enough details that would 
substantiate his claimed in-service stressors.  Evidence 
secured since the May 2002 rating decision includes VA 
treatment records, a lay statement, and the veteran's 
testimony at a Travel Board hearing.  At the Travel Board 
hearing, the veteran testified that his PTSD was incurred 
during active service due to his combat experiences in Korea.  
He provided that he was assigned to the 24th Infantry and 
fought in the reinvasion of Pusan during late July or early 
August of 1950.  He also testified to having been exposed to 
enemy fire while he was a military policeman with the 560th 
Military Police, Eighth Army.  Specifically, in the summer of 
1951 (April through June), he patrolled the outpost of his 
station and was under enemy fire when a fellow policeman was 
shot.  Further, in March 2005, the RO received a lay 
statement from P. Holt that he saw the veteran in Tageu some 
time in the middle of 1950 and again in Pusan some time in 
late 1951.  VA treatment records as recent as September 2006 
continue to show the veteran's diagnosis of PTSD based on his 
reported combat history.  The above newly presented evidence 
is clearly new, in that they are not redundant of other 
evidence considered in the May 2002 rating decision.  
Moreover, the evidence is material to the issue under 
consideration, as the new evidence goes to whether the 
veteran has verifiable stressors that supports his current 
diagnosis of PTSD.  Therefore, in light of the new and 
material evidence, the veteran's service-connection claim for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD, the claim is REMANDED 
for de novo review.

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  The duty to assist includes 
verifying in-service stressors when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).

Since the veteran's service-personnel records fails to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran has been diagnosed and treated by the Nashville 
VA Medical Center (VAMC) for PTSD since August 1999.  
Regarding in-service stressors, the veteran testified to 
several possible stressors during the Travel Board hearing.  
However, more verifiable details concerning the stressors are 
needed.  On remand, the VA should request that the veteran 
provide specific details of the claimed stressful events 
during service, to include dates, places, duty assignments, 
and names and other identifying information concerning the 
individuals involved.  

At the Travel Board hearing, the veteran testified that he 
was assigned to the 24th Infantry and fought in the 
reinvasion of Pusan during late July or early August of 1950.  
He also testified to having been exposed to enemy fire while 
he was a military policeman with the 560th Military Police, 
Eighth Army.  Specifically, in the summer of 1951 (April 
through June), he patrolled the outpost of his station and 
was under enemy fire when a fellow policeman was shot.  
Further, in March 2005, the RO received a lay statement from 
P. Holt that he saw the veteran in Tageu some time in the 
middle of 1950 and again in Pusan some time in late 1951.  

It appears that the AOJ has never sought confirmation of the 
veteran's claimed stressors.  On remand, the AOJ should ask 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to provide any available information, which might 
corroborate the veteran's alleged in-service stressors.  In 
particular, the RO should attempt to verify whether the 
veteran was assigned to the 24th Infantry in July and August 
1950 and whether the 24th Infantry was involved in the 
reinvasion of Pusan during that time.  Also, the AOJ should 
verify whether in the summer of 1951 (April through June), 
while he served as a military policeman with the 560th 
Military Police, Eighth Army, the veteran's military station 
received any enemy fire and whether any military policeman 
was injured by gunfire during an outpost patrol.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the veteran to 
provide an additional stressor statement 
containing as much details as possible, 
to include dates, places, descriptions of 
the events, his service units in Korea, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

2.  The AOJ should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran served 
on active duty with the U.S. Army from 
July 1949 to September 1952.  He served 
in Korea between July 1950 and March 
1952, where he was assigned to the 24th 
Infantry and the 560th Military Police, 
Eight Army.  The veteran claims that in 
late July and early August 1950 he served 
in combat with the 24th Infantry in the 
reinvasion of Pusan.  Also, he was 
exposed to gun fire as a military 
policeman while serving with the 560th 
Military Police.  In the summer (April 
through June) of 1951, a fellow military 
policeman was shot while patrolling the 
outpost with the veteran.  The AOJ must 
provide the JSRRC with copies of any of 
the veteran's service personnel records, 
showing service dates, duties, and units 
of assignment, and stressor statements.

3.  After the above are completed, the 
AOJ should prepare a report detailing the 
nature of any in-service stressors that 
was established by the record.  If none 
was verified, the report will so state.  
This report is then to be added to the 
claims file.

4.  After completion of the above, AOJ 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


